DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 205954789; translation provided 8/3/2021) in view of Yamasaki (US 10648164).
Regarding claim 1, Ma discloses a toilet, comprising: an inlet structure (inlet structure near 8) configured to receive water; 
a bowl structure (bowl structure near 6), comprising: 
a toilet bowl (bowl near 6) comprising a rim (rim above 4 and 6) and a sump (sump near 5); 

a shelf (shelf below 4 and 6) located below the rim and fluidly connected to the first passage; 
a side channel (side channel upstream of 2) fluidly connected to the second passage; 
a diverter (diverter near 2) that redirects the water from the side channel to the sump; and 
an outlet structure (5 and 7) fluidly connected to the sump and configured to discharge water from the sump into a drain (drain downstream of 7).
However, Ma does not disclose a split dividing water from a horizontal section into the first passage and the second passage as claimed.
Yamasaki discloses a flush toilet including the split (split which divides water from 10a to 10b and 10d) dividing water flowing from a horizontal section (10a) into the first passage (10d) and the second passage (10b).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include the split dividing water flowing from a horizontal section as claimed, as taught by Yamasaki, so that air discharged from the rim spouting port when water spouting at the rim spouting port begin can be reduced using a simple structure and to prevent the popping sound and splash-up produced (col. 10, ll. 1-17).
Regarding claim 2, the combination above, and specifically Ma further discloses wherein the side channel is a first side channel (11) of a plurality of side channels, wherein the first side channel extends from the split downwardly around a first side (top 
Regarding claim 3, the combination above, and specifically Ma further discloses each of the plurality of side channels has an arcuate shape (11-12 have an arcuate shape upstream of the diverter near 2), and wherein the first side channel and the second side channel are symmetric with one another about a central longitudinal axis through the toilet bowl (11-12 are symmetric with one another about the longitudinal axis passing through 8).
Regarding claim 4, the combination above, and specifically Ma further discloses the diverter comprises an inward indentation (inward indentation where 11-12 meet) between the first side channel and the second side channel, and wherein the inward indentation forms a "W" shape (11-12 meet to form a “W” shape).
Regarding claim 6, the combination above, and specifically Ma further discloses the outlet structure comprises a trapway (trapway of 5 and 7) fluidly connected to the toilet bowl, wherein the trapway comprises an upleg (portion of 5 extending upwardly) that extends upwardly and rearwardly from the sump of the toilet bowl to a dam (dam between 5 and 7), a downleg (portion extending downwardly to 7) that extends downwardly from the dam, and an outleg that extends forward from a downstream end of the downleg to an outlet (outlet downstream of 7) of the toilet.
Regarding claim 7, the combination above, and specifically Ma further discloses the upleg of the trapway has a larger diameter than both the downleg and the outleg (the diameter of the portion of 5 has a larger diameter than the diameter of the portion 
Regarding claim 8, the combination above, and specifically Ma further discloses together the rim and the shelf form an inset channel (channel between 4 and 6 that decreases in height) that extends along at least a portion of the perimeter of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, decreases continuously in a flow direction (the channel between 4 and 6 decreases in height in the direction downstream of 4).
Regarding claim 9, the combination above, and specifically Ma further discloses the height of the inset channel decreases at a constant rate along an entire length of the inset channel (the channel between 4 and 6 decreases in height at a constant rate since the slope of the top of the inset channel is linear).
Regarding claim 10, the combination above, and specifically Ma further discloses together the rim and the shelf form an inset channel (downstream portion of 4 and the channel between 4 and 6) that extends along at least a portion of the perimeter of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, is constant over a first portion of the inset channel, and wherein the height of the inset channel varies over a second portion of the inset channel downstream from the first portion (the height of the downstream portion of 4 is constant), and wherein the height of the inset channel varies over a second portion of the inset channel downstream from the first portion (the height of the channel between 4 and 6 decreases).

a toilet bowl (bowl near 6) comprising a rim (rim above 4 and 6); 
a split (split between 1 and 3) fluidly connected to the inlet structure, the split comprising a first passage (passage near 3) and a second passage (passage near 1),
a shelf (shelf below 4 and 6) located below the rim and spaced apart from the rim, the rim and the shelf forming an inset channel (channel between 4 and 6 that decreases in height) that extends along at least a portion of the perimeter of the toilet bowl, wherein a height of the inset channel, between the rim and the shelf, decreases continuously in a flow direction (the channel between 4 and 6 decreases in height in the direction downstream of 4).
However, Ma does not disclose a split dividing water from a horizontal section into the first passage and the second passage as claimed.
Yamasaki discloses a flush toilet including the split (split which divides water from 10a to 10b and 10d) dividing water flowing from a horizontal section (10a) into the first passage (10d) and the second passage (10b).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include the split dividing water flowing from a horizontal section as claimed, as taught by Yamasaki, so that air discharged from the rim spouting port when water spouting at the rim spouting port begin can be reduced using a simple structure and to prevent the popping sound and splash-up produced (col. 10, ll. 1-17).
Regarding claim 20, the combination above, and specifically Ma further discloses the height of the inset channel decreases at a constant rate along an entire length of the .
Claims 5 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 205954789; translation provided 8/3/2021) in view of Yamasaki (US 10648164) as applied to claim 1 above, and further in view of Hubatka (US 6367095).
Regarding claim 5, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Ma further discloses the inlet structure comprises an inlet (inlet of 8) for receiving water and the horizontal section (as modified by Yamasaki above). 
However, Ma does not disclose an elbow as claimed.
Hubatka discloses a flushing device for a toilet the inlet structure comprises an inlet (14) for receiving water, the horizontal section (51), and an elbow (12) fluidly connecting the inlet and the horizontal section, and wherein the elbow has a breaking radius (12 has a breaking radius) and a circular cross sectional shape (12 has a circular cross-sectional shape).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include an elbow as claimed, as taught by Hubatka, since it was known in the art that a pipe elbow can be used to join the flush water tank with the channel such that flushing water flows through the pipe elbow into the channel (col. 2, ll. 50-67).
Regarding claim 12, Ma discloses a toilet, comprising: an inlet structure (inlet structure near 8) comprising an inlet (inlet of 8) for receiving water, 

an outlet structure (5 and 7) comprising a trapway (trapway of 5 and 7) that is fluidly connected to the sump and has an outlet (outlet downstream of 7).
However, Ma does not disclose a horizontal section and a split dividing water from a horizontal section into the first passage and the second passage as claimed.
Yamasaki discloses a flush toilet including a horizontal section (10a), the split (split which divides water from 10a to 10b and 10d) dividing water flowing from the horizontal section into the first passage (10d) and the second passage (10b).
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include the horizontal section and the split dividing water flowing from a horizontal section as claimed, as taught by Yamasaki, so that air discharged from the rim spouting port when water spouting at the rim spouting port begin can be reduced using a simple structure and to prevent the popping sound and splash-up produced (col. 10, ll. 1-17).
However, Ma does not disclose an elbow as claimed.
Hubatka discloses a flushing device for a toilet the inlet structure comprises an inlet (14) for receiving water, the horizontal section (51), and an elbow (12) fluidly 
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include an elbow as claimed, as taught by Hubatka, since it was known in the art that a pipe elbow can be used to join the flush water tank with the channel such that flushing water flows through the pipe elbow into the channel (col. 2, ll. 50-67).
Regarding claim 13, the combination above, and specifically Ma further discloses the side channel is a first side channel (11) of a plurality of side channels, wherein the first side channel extends from the split downwardly around a first side (top side near 41) of the toilet bowl, wherein a second side channel (12) of the plurality of side channels extends downwardly around a second side (bottom side near 42) of the toilet bowl opposite the first side.
Regarding claim 14, the combination above, and specifically Ma further discloses each of the plurality of side channels has an arcuate shape (11-12 have an arcuate shape upstream of the diverter near 2), and wherein the first side channel and the second side channel are symmetric with one another about a central longitudinal axis through the toilet bowl (11-12 are symmetric with one another about the longitudinal axis passing through 8).
Regarding claim 15, the combination above, and specifically Ma further discloses the diverter comprises an inward indentation (inward indentation where 11-12 meet) 
Regarding claim 16, the combination above, and specifically Ma further discloses together the rim and the shelf form an inset channel (channel between 4 and 6 that decreases in height) that extends along at least a portion of the perimeter of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, decreases continuously in a flow direction (the channel between 4 and 6 decreases in height in the direction downstream of 4).
Regarding claim 17, the combination above, and specifically Ma further discloses the height of the inset channel decreases at a constant rate along an entire length of the inset channel (the channel between 4 and 6 decreases in height at a constant rate since the slope of the top of the inset channel is linear).
Regarding claim 18, the combination above, and specifically Ma further discloses together the rim and the shelf form an inset channel (downstream portion of 4 and the channel between 4 and 6) that extends along at least a portion of the perimeter of the toilet bowl, and wherein a height of the inset channel, between the rim and the shelf, is constant over a first portion of the inset channel (the height of the downstream portion of 4 is constant), and wherein the height of the inset channel varies over a second portion of the inset channel downstream from the first portion (the height of the channel between 4 and 6 decreases).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ma (CN 205954789; translation provided 8/3/2021) in view of Yamasaki (US 10648164) as applied to claim 1 above, and further in view of Li (CN 104912169; translation provided 8/3/2021).
Regarding claim 11, the combination above, and specifically Ma further discloses the bowl structure further comprises a water feed located between the first passage and the shelf, and wherein the water feed slopes upwardly moving downstream from the first passage to the shelf, such that the shelf is elevated relative to a central axis of the first passage.
Ma discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1. 
However, Ma does not disclose a water feed sloping upwardly as claimed. 
Li discloses a system wherein the bowl structure further comprises a water feed (upwardly sloping connection between 2 and 4) located between the first passage (4) and the shelf (shelf near 7), and wherein the water feed slopes upwardly moving downstream from the first passage to the shelf, such that the shelf is elevated relative to a central axis of the first passage (shelf of 7 is above the central axis of 4). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Ma, to include a water feed sloping upwardly as claimed, as taught by Li, in order to ensure excess water flows out through the main water channel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/W.R.K/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754